          Case 5:16-cv-00412-HE Document 60 Filed 11/16/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ROSETTA GRATE,                               )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )          Case No.      CIV-16-412-HE
                                             )
THE CITY OF OKLAHOMA CITY, a                 )
municipal corporation, DANIEL                )
HOLTZCLAW, BILL CITTY, BRIAN                 )
BENNETT, ROCKY GREGORY, JOHN AND )
JANE DOES, all in their individual capacity, )
                                             )
      Defendants.                            )

                              ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Enter my appearance as counsel in this case for Defendants The City of Oklahoma

City, Bill Citty, and Rocky Gregory. I certify that I am admitted to practice in this Court

and registered in this Court’s Electronic Case Filing System.



Date: November 16, 2018                      By: /s/ Thomas Lee Tucker
                                                 Thomas Lee Tucker, OBA #20874
                                                 Assistant Municipal Counselor
                                                 200 North Walker, Suite 400
                                                 Oklahoma City, Oklahoma 73102
                                                 (405) 297-2451 Fax (405) 316-2619
                                                 thomasltucker@okc.gov
                                                 Attorney for Defendants City of
                                                 Oklahoma City, Citty, and Gregory
         Case 5:16-cv-00412-HE Document 60 Filed 11/16/18 Page 2 of 2



                            CERTIFICATE OF SERVICE

      I hereby certify that on the 16th day of November, 2018, I electronically transmitted
the above Entry of Appearance to the Clerk of the Court using the ECF filing system.
Based on the records currently on file in this case, the Clerk of the Court will transmit a
Notice of Electronic filing to those registered participants of the Electronic Case Filing
System.



                                                 /s/ Thomas Lee Tucker
                                                 Assistant Municipal Counselor
